Citation Nr: 1825436	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-39 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a video conference hearing before a Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted the August 2015 hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing participate in the decision in an appeal.  See 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran was informed of this in a May 2016 letter.  In his June 2016 response, the Veteran indicated that he did not wish to appear at another Board hearing.  Therefore, the Board will consider his case on the evidence of record.


FINDINGS OF FACT

1.  The Veteran's prostatitis is not related to his active service.

2.  The Veteran's erectile dysfunction is not related to his active service or to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostatitis have not all been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for erectile dysfunction have not all been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Exposure to certain herbicide agents is presumed for Veterans who served in the Republic of Vietnam, during the Vietnam Era (from January 9, 1962 to May 7, 1975). 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6).  Here, the record confirms service in the Republic of Vietnam during the Vietnam Era.  As such, the Veteran is entitled to the presumption of exposure to those herbicide agents, including those found in Agent Orange.

Service connection may be presumed for certain diseases, such as prostate cancer, for veterans who were exposed to an herbicide agent such as that found in "Agent Orange" during active service.  See 38 C.F.R. § 3.309 (e).  The Veteran is not shown to have prostate cancer.  Instead, he has been diagnosed with benign prostate hyperplasia (BPH) and prostatitis.  He has also reported erectile dysfunction.  These diagnosed conditions are not among the listed conditions.  Therefore presumptive service connection based on exposure to herbicide agents is not warranted.

Additionally, service connection may be presumed for certain diseases for Veterans exposed to contaminated water at Camp Lejeune between August 1, 1953, and December 31, 1987.  See 38 C.F.R. § 3.307(a)(7).  Specifically, Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period and have been diagnosed with adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer multiple myeloma, Non-Hodgkin's lymphoma, and/or Parkinson's disease.  38 C.F.R. §§ 3.307(a)(7), 3.309(f).  Here, the Veteran has not been diagnosed with any of the eight named conditions.  Therefore presumptive service connection based on exposure to contaminated water at Camp Lejeune is not warranted.

Thus, the Board will now address whether service connection on a direct basis is warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

No examination was provided with regard to this issue. VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, although the record shows a current diagnosis of the claimed disability, the Board finds that there is no indication from the record that a genitourinary injury or disease occurred during service.  The service treatment records are silent for any genitourinary diagnoses, treatment, or complaints during his active duty service or any injury that has been linked to hypertension.  Indeed, the Veteran testified that he was first diagnosed with this condition in 2008, several decades after his separation from service.  Thus, there is not evidence establishing the requisite injury, disease, or event during service or an applicable presumptive period. 

The Board has also considered that the Veteran served in Vietnam during the Vietnam Era and in Camp Lejeune.  Therefore, he is presumed to have been exposed to the herbicide agent found in Agent Orange and to contaminated water at Camp Lejeune.  Service connection may be presumed for certain enumerated diseases based on such exposure.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, prostatitis, BPH, and erectile dysfunction are not among the enumerated diseases.  See 38 C.F.R. § 3.309(e), (f).  Furthermore, the Veteran has not submitted   evidence suggesting a link between his current conditions and his presumed in-service exposures such that VA's duty to obtain a medical opinion would be triggered.

The Veteran has also reported erectile dysfunction secondary to either the prostatitis itself or the medication used to treat this condition.  As he is not service connected for prostatitis, it cannot serve as the basis for a secondary service connection claim.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for prostatitis and erectile dysfunction.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to either issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for prostatitis is denied.

Service connection for erectile dysfunction is denied.




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


